UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-33094 American CareSource Holdings, Inc. (Exact name of Registrant as specified in its charter) Delaware 20-0428568 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1170 Peachtree Street, Suite 2350 Atlanta, Georgia 30309 (Address of principal executive offices) (404) 465-1000 (Registrant’s telephone number) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $.01 per share The NASDAQ Capital Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 15, 2015, there were6,743,853 outstanding shares of common stock of the registrant. TABLE OF CONTENTS AMERICAN CARESOURCE HOLDINGS, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2015 Part I Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets (unaudited) 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Stockholders' Equity (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II Other Information 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 6. Exhibits 25 Signatures 26 2 PART I – FINANCIAL INFORMATION ITEM 1. Financial Information AMERICAN CARESOURCE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (amounts in thousands) March 31, 2015 December 31, 2014 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Deferred income taxes 6 6 Total current assets Property and equipment, net Other assets: Deferred income taxes 12 12 Deferred loan fees, net Deferred offering costs Other non-current assets Intangible assets, net Goodwill Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Due to ancillary network service providers $ $ Due to HealthSmart, ancillary network Accounts payable Accrued liabilities Current portion of long-term debt Capital lease obligations, current portion Total current liabilities Long-term liabilities: Lines of credit Promissory notes and notes payable Capital lease obligations Warrant derivative liability Other long-term liabilities Total long-term liabilities Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock, $0.01 par value; 10,000 shares authorized, none issued - - Common stock, $0.01 par value; 40,000 shares authorized; 6,713 shares issued and outstanding in 2015 and 2014 67 67 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements 3 AMERICAN CARESOURCE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (amounts in thousands, except per share data) Three months ended March 31, Net revenues: Ancillary network $ $ Urgent and primary care - Total net revenues Operating expenses: Ancillary network provider payments Ancillary network administrative fees Ancillary network operating costs under Management Services Agreement - Salaries, wages, benefits and taxes Other operating expenses Depreciation and amortization Total operating expenses Operating loss ) ) Other (income) expense: Interest expense - Interest income - (4 ) Total other (income) expense (4 ) Loss before income taxes (benefit) ) ) Income tax expense (benefit) 6 (3
